Citation Nr: 1205215	
Decision Date: 02/10/12    Archive Date: 02/23/12

DOCKET NO.  99-22 268A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, Maryland


THE ISSUE

Entitlement to service connection for tinea versicolor. 


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

M. Moore, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1967 to July 1975 and October 1990 to August 1991.  He served in the Republic of Vietnam during his first period of service.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 1997 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Baltimore, Maryland, which, in relevant part, denied service connection for disability of the skin, difficulty sleeping/sleep apnea, and prostate problems/prostatitis.  In September 1998, the Veteran submitted a notice of disagreement for these issues and subsequently perfected his appeal in November 1999.

In May 2005, the Veteran presented sworn testimony during a Central Office hearing in Washington, DC, which was chaired by the undersigned Veterans Law Judge.  A transcript of the hearing has been associated with the Veteran's claims file.

In July 2005 and September 2009, the Board remanded the Veteran's claims of entitlement to service connection for a skin disorder, prostatitis, and sleep apnea to the Appeals Management Center (AMC) for further evidentiary development, including providing the Veteran with additional notice, obtaining updated treatment records, and providing the Veteran with new VA examinations.  The Board is obligated by law to ensure that the AMC complies with its directives; where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance.  See Stegall v. West, 11 Vet. App. 268 (1998).

A review of the record shows that the AMC provided the Veteran with additional notice in a January 2010 letter and obtained updated VA and private treatment records.  Additionally, the Veteran was afforded a VA skin examination in June 2010 and VA examinations for his prostate and sleep apnea in May 2010.  Accordingly, all remand instructions issued by the Board have been complied with and these matters are once again before the Board.

Following the Board's September 2009 remand, the AMC granted entitlement to service connection for sleep apnea and acute prostatitis in a February 2011 rating decision.  These grants of service connection are considered a full grant of these benefits on appeal.  As such, the claims of entitlement to service connection for sleep apnea and prostatitis are no longer before the Board.  See generally Grantham v. Brown, 114 F.3d 115 (Fed. Cir. 1997); Barrera v. Gober, 122 F.3d 1030 (Fed. Cir. 1997).

In March 2009, the Veteran submitted a claim for an increased rating for his service-connected left knee disability.  Thus, the issue of entitlement to a compensable disability rating for a left knee disability has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  


FINDING OF FACT

The Veteran's currently diagnosed tinea versicolor is the result of his active duty service in the Republic of Vietnam.


CONCLUSION OF LAW

Tinea versicolor was incurred in active service.  38 U.S.C.A. §§ 1110, 1131 (West 2002 & Supp. 2011); 38 C.F.R. § 3.303 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the Veteran's claims file.  While the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran).

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the Veteran.  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  When all the evidence is assembled, the Board is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

I. Veterans Claims Assistance Act of 2000 (VCAA)

With regard to the Veteran's claim decided herein, it has been granted, as discussed below.  As such, the Board finds that any error related to the VCAA is moot.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2011); 38 C.F.R. § 3.159 (2011); Mayfield v. Nicholson, 19 Vet. App. 103, (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

II. Merits of the Claim

The Veteran alleges that he currently suffers from tinea versicolor.  Specifically, he claims that he was diagnosed with tinea versicolor in service and that his current diagnosis of tinea versicolor is the result of that in-service diagnosis.  He, therefore, believes that service connection is warranted.

Service connection may be established for a disability resulting from personal injury suffered or disease contracted in the line of duty in the active military, naval, or air service.  See 38 U.S.C.A. §§ 1110, 1131 (West 2002).  However, that an injury or disease occurred in service is not enough; there must also be a chronic disability resulting from that injury or disease.  If there is no showing of the chronic disability during service, then a showing of continuous symptoms after service is required to support a finding of chronicity.  See 38 C.F.R. § 3.303(b) (2011).  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  See 38 C.F.R. § 3.303(d) (2011).

In order to establish service connection for a disability, there must be (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).

The medical evidence of record reflects that the Veteran has been diagnosed with tinea versicolor.  Specifically, the November 2005 and June 2010 VA examiners diagnosed the Veteran with tinea versicolor.  Additionally, private treatment records, including one dated in June 2005, show diagnoses of tinea versicolor.  As such, the first element of Hickson is met.

A review of the service treatment records reflects that the Veteran was diagnosed with tinea versicolor in October 1967.  As such, the second element of Hickson is met.

The remaining question is whether a medical nexus exists between the Veteran's current tinea versicolor and his in-service diagnosis of tinea versicolor.

The Veteran was afforded a medical opinion from a Veterans Health Administration (VHA) dermatologist in October 2011.  Significantly, the October 2011 VHA opinion concluded that the Veteran's diagnosis of tinea versicolor is at least as likely as not related to his in-service diagnosis of tinea versicolor as the Veteran served in an area of high heat and humidity which can encourage an overgrowth of M.furfur, resulting in tinea versicolor.

The other pieces of medical evidence that address the etiology of the Veteran's tinea versicolor include a November 2005 VA examination report, which diagnosed the Veteran with tinea versicolor and concluded that it may or may not be related to service.  Addendum opinions dated in July 2006 and August 2007 provided similarly speculative conclusions.  Although this examination report and addendum opinions do not link the Veteran's tinea versicolor to his service, they also do not dispute the conclusion of the VHA dermatologist.

The only piece of medical evidence to find that the Veteran's tinea versicolor is not related to his military service is the June 2010 VA examiner's opinion.  However, the examiner provides no rationale for his negative nexus opinion.  Accordingly, it is of limited probative value.

The Board also notes that the Veteran is competent to offer a description of symptoms, such as skin symptoms, that he experienced in service, and to describe a continuity of symptoms since service.  A layperson, such as the Veteran, is generally not capable of opining on matters requiring medical knowledge.  See Routen v. Brown, 10 Vet. App. 183, 186 (1997), aff'd sub nom; Routen v. West, 142 F.3d 1434 (Fed. Cir. 1998), cert. denied, 119 S. Ct. 404 (1998).  However, lay testimony is competent when it regards the readily observable features or symptoms of injury or illness and "may provide sufficient support for a claim of service connection."  See Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  The Veteran is competent to report that he has experienced symptoms of skin problems since service.  Although he is not competent to link these symptoms to those he experienced in military service, the October 2011 VHA dermatologist is competent and has provided such a link.

In light of the positive nexus opinion and lack of probative evidence to contradict this opinion, the Board finds that the evidence is, at minimum, in equipoise regarding the question of whether the Veteran's current tinea versicolor is related to his active duty service, including his in-service diagnosis of tinea versicolor.  As such, the benefit-of-the-doubt will be conferred in the Veteran's favor and his claim for service connection for tinea versicolor is granted.  See 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2011); Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

Entitlement to service connection for tinea versicolor is granted.



____________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


